DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Claims 1-6, 10, 12-13, 15-18, 21-23, 34-39, 43, 45-46, 48-53 are pending.

Response to Arguments
Applicant’s amendments and remarks filed in an RCE on 01/24/2022 have been fully considered. The new grounds of rejections presented below were necessitated by these amendments.
It is noted that the claims are interpreted as best understood by the Examiner and what is known to those of ordinary skill in the art given the broad nature of terms like “first signal or channel” or “second signal or channel” and the lack of definition of what these represent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 13, 17-18, 21-23, 34-41, 43, 46, and 50-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. (USPN 11,265,960; hereinafter Siomina).
Regarding claims 1 and 34 Siomina discloses a wireless communication method (figs. 7-8), and a terminal device (fig. 9), comprising:
a processor (fig. 9, processor 920);
a memory for storing programs executable by the processor (fig. 9, memory 930); and
a transceiver (fig. 9, transceiver 910);
wherein the transceiver is configured to:
when a terminal device is configured by a network device to detect a first signal or channel (col. 12, lines 8-25; wherein the UE is configured to detect a first signal or channel, this interpreted as a paging message or channel), detecting the first signal or (col. 12, lines 25-38; wherein the UE receives the paging message/channel during a window); and
determining whether to detect a second signal or channel according to a detection result of the first signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; wherein according to the indication of new system information included in the paging messages, the UE determines the DRX configuration, and/or paging window, so the device wakes up to detect a PDCCH, for example, or a second signal) and a configuration made by the network device regarding a relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; DRX configuration, either eDRX or legacy based on receiving the paging message);
wherein the method further comprises:
receiving configuration information sent by the network device, wherein the configuration information is used to configure the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
wherein the configuration information is carried in a system message, radio resource control RRC dedicated signaling, PDCCH signaling, or a media access control (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; system information on paging message).
Regarding claims 2 and 35 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein determining whether to detect a second signal or channel comprises: determining whether to detect the second signal or channel at a specific detection time period or a specific detection time point according to the detection result of the first signal or channel and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the configured DRX start time, according to a DRX or an eDRX).
Regarding claims 3 and 36 Siomina discloses the method according to claim 2 and the terminal device according to claim 35, wherein the specific detection time period or the specific detection time point is at least one detection time period or time point in periodic detection time periods or time points (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the specific detecting time point is the wake up for paging window and DRX cycles).
Regarding claims 4 and 37 Siomina discloses the method according to claim 3 and the terminal device according to claim 36, wherein the specific detection time period or the specific detection time point is an on duration in a discontinuous reception DRX cycle; or, the specific detection time point is at least one paging occasion in periodic paging occasions (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging occasions).
Regarding claims 5 and 38 Siomina discloses the method according to claim 4 and the terminal device according to claim 37, wherein determining whether to detect a second signal or channel comprises: determining whether to detect the second signal or channel in the on duration of a current DRX cycle, according to the detection result of the first signal or channel at a specific time or time period in an opportunity for DRX of a previous DRX cycle of the current DRX cycle, and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel; or
determining whether to detect the second signal or channel at a current paging occasion, according to the detection result of the first signal or channel at a specific time or time period before the current paging occasion and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-55; paging window during current DRX).
Regarding claims 6 and 39 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the second signal or channel is a physical downlink control channel PDCCH or paging signaling (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging).
Regarding claims 10 and 43 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel comprises a first configuration (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; communicating a resulting configuration); wherein the first configuration is used to indicate that detection of the second signal or channel is performed when the first signal or channel is not detected (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; paging only occurs in between DRX cycles).
Regarding claims 13 and 46 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel comprises a second configuration (col. 16, line 43 – col. 17, line 45 ; communicating a resulting configuration); wherein the second configuration is used to indicate that detection of the second signal or channel is not performed when the first signal or channel is not detected (col. 17, lines 55-63; no paging received, no PDCCH detecting).
Regarding claims 17 and 50 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the first signal or channel is a specific signal sequence, or is a physical channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; paging).
Regarding claims 18 and 51 Siomina discloses a wireless communication method (figs. 7-8), and a network device (fig. 11), comprising:
a processor (fig. 11, processor 1120);
a memory for storing programs executable by the processor (fig. 11, memory 1130); and
a transceiver (fig. 11, transceiver 1140);
(col. 12, lines 8-25; wherein the UE is configured to detect a first signal or channel, this interpreted as a paging message or channel), wherein the configuration information is used to indicate a configuration of a relationship between a detection result of a first signal or channel performed by a terminal device and whether to detect a second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; DRX configuration, either eDRX or legacy based on receiving the paging message); and
the transceiver is configured to sending the configuration information to the terminal device (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
wherein the method further comprises:
receiving configuration information sent by the network device, wherein the configuration information is used to configure the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
(col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; system information on paging message).
Regarding claim 21 Siomina discloses the method according to claim 18, wherein the configuration information is used to indicate a configuration of a relationship between the detection result of the first signal or channel and whether to detect the second signal or channel at a specific detection time period or a specific detection time point (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting).
Regarding claim 22 Siomina discloses the method according to claim 21, wherein the specific detection time period or the specific detection time point is at least one detection time period or time point in periodic detection time periods or time points (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the specific detecting time point is the wake up for paging window and DRX cycles).
Regarding claim 23 Siomina discloses the method according to claim 22, wherein the specific detection time period or the specific detection time point is an on duration in a discontinuous reception DRX cycle; or, the specific detection time point is at least one paging occasion in periodic paging occasions (col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging occasions).
Regarding claim 52 Siomina discloses the network device according to claim 51, wherein the transceiver is further configured to: send the first signal or channel to the terminal device (col. 16, lines 9-25; the UE receives the signals).
Regarding claim 53 Siomina discloses the network device according to claim 52, wherein the processor is further configured to: determine the configuration information according to a service condition of the terminal device and/or a network condition (col. 14, lines 15-30; values for configuration determined according to radio conditions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 16, 45, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Ang et al. (USPN 9,872,252; hereinafter Ang).
Regarding claims 12 and 45 Siomina discloses the method according to claim 10 and the terminal device according to claim 43, and teaches that the signal can be a determined sequence of bits (fig. 3). Siomina fails to explicitly disclose, but Ang in the same field of endeavor discloses wherein the first configuration is further used to indicate (Ang: col. 9, line 57 – col. 10, line 16; wherein a specific bit value at a determined position is used for the UE to identify the first signal and an indication that the PDCCH should be monitored in the ON duration when the first signal is detected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Siomina with the teachings of Ang in order to achieve efficient and power-conserving communications (Ang: col. 1, lines 21-22).
Regarding claims 15 and 48 Siomina discloses the method according to claim 13 and the terminal device according to claim 46, and teaches that the signal can be a determined sequence of bits (fig. 3). Siomina does not explicitly disclose, but Ang in the same field of endeavor discloses wherein the second configuration is further used to indicate that detection of the second signal or channel is performed when the first signal or channel is detected and a second field of the first signal or channel carries a third value; or that detection of the second signal or channel is not performed when the first signal or channel is detected and the second field of the first signal or channel carries a fourth value (Ang: col. 9, line 57 – col. 10, line 16; wherein a specific bit value at a determined position is used for the UE to identify the first signal and an indication that the PDCCH should be monitored in the ON duration when first signal is detected). Therefore, it would have been obvious to one of ordinary skill in the art before the (Ang: col. 1, lines 21-22).
Regarding claims 16 and 49 Siomina discloses the method according to claim 1 and the terminal device according to claim 34, and teaches that the signal can be a determined sequence of bits (fig. 3). Siomina does not explicitly disclose, but Ang in the same field of endeavor discloses wherein the method further comprises: determining whether to detect the second signal or channel according to a preset rule when the first signal or channel is detected; wherein the preset rule is used to indicate that detection of the second signal or channel is performed when the second field of the first signal or channel carries a fifth value; or that detection of the second signal or channel is not performed when the second field of the first signal or channel carries a sixth value (Ang: col. 9, line 57 – col. 10, line 16; wherein detecting a specific value at a predetermined location of the signal indicates PDCCH monitoring in the ON duration period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Siomina with the teachings of Ang in order to achieve efficient and power-conserving communications (Ang: col. 1, lines 21-22).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200145921 to Zhang et al. – that discloses a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up or a non-wake-up condition is indicated.
USPGPUB 20190239189 to Hwang et al. – that teaches a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS); and a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466